Name: Council Regulation (EC) No 2743/95 of 27 November 1995 opening and providing for the administration of Community tariff quotas for prepared or preserved sardines originating in Morocco (1 May to 31 December 1995)
 Type: Regulation
 Subject Matter: Africa;  foodstuff;  fisheries;  tariff policy
 Date Published: nan

 30 . 11 . 95 EN Official Journal of the European Communities No L 287/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2743/95 of 27 November 1995 opening and providing for the administration of Community tariff quotas for prepared or preserved sardines originating in Morocco (1 May to 31 December 1995) have not yet been laid down, two tariff quotas should be opened, one of 14 000 tonnes free of duty and one of 6 000 tonnes at a rate of duty of 10 % ; whereas the quan ­ tity imported during the first four months of 1995 under the special trade arrangements laid down in the fisheries agreement should be deducted from these quotas ; whereas accordingly a first quota of 8 750 tonnes free of duty and a second quota of 3 750 tonnes at a rate of duty of 10 % should be opened, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco (') expired on 30 April 1995 ; whereas accordingly the special trade arrangements laying down the conditions for access to the Community market of prepared or preserved sardines originating in Morocco no longer apply from that date on ; Whereas under the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (2) prepared or preserved sardines of the species sardina pilchardus falling within CN headings ex 1604 13 11 , ex 1604 13 19 and ex 1604 20 50 and originating in Morocco may be imported into the Community free of customs duty under certain condi ­ tions ; whereas since the details of these arrangements HAS ADOPTED THIS REGULATION : Article 1 Between 1 May 1995 and 31 December 1995 customs duties on the import into the Community of the products listed below and originating in Morocco shall be suspended or reduced to the levels shown, subject to the relevant Community tariff quotas : Serial No CN heading Taric code Description of goods Volume of quota (tonnes) Quota duties 09.1101 ex 1604 13 11 * 11 Prepared or preserved sardines of the species 8 750 exempt II * 19 Sardina pilchardus Il ex 160413 19 * 11 I IlII II *19 IIllII ex 1 604 20 50 * 13 IIllII I *15 I I II 09.1103 ex 1604 13 11 ex 1604 13 19 ex 1604 20 50 * 11 * 19 * 11 * 19 * 13 * 15 Prepared or preserved sardines of the species Sardina pilchardus 3 750 10 % (') OJ No L 407, 31 . 12. 1992, p . 3 . Ã 2) OJ No L 264, 27 . 9. 1978 , p. 2. No L 287/2 I EN Official Journal of the European Communities 30. 11 . 95 Imports of the products listed above during November and December 1995 may be counted against the tariff quotas concerned only up to a maximum quantity of 5 150 tonnes . the date of acceptance by the customs authorities of the Member State concerned of the entry for free circulation . If a Member State does not make use of the quantities drawn, it shall return the tariff volumes as soon as possible. If the quantities requested exceed the balance of the quota volumes available, allocation shall be made pro rata to applications . The Commission shall inform the Member States of the drawings made. Article 3 Each Member State shall guarantee to importers of the products in question equal and continuous access to the tariff quotas for as long as the balance of quota volumes allows. The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1995. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all administrative measures required to ensure effective management. If an importer submits in a Member State an entry for free circulation which includes an application for prefe ­ rential treatment for the products covered by this Regula ­ tion and if that entry is accepted by the customs authori ­ ties, the Member State concerned shall , by notifying the Commission, draw from the tariff quotas a quantity corresponding to his needs. Applications to draw quantities, stating the date of accep ­ tance of that entry, shall be sent to the Commission without delay. Drawing shall be accepted by the Commission, to the extent that the balance available permits, on the basis of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1995. For the Council The President P. SOLBES MIRA